DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-7 are currently pending in this application.
Claim Objections
	Claim 1 has been amended in order to overcome the objections to claim 1. Therefore, the objections to claim 1 have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,362,312, U.S. Patent No. 10,158,857, U.S. Patent No. 9,338,459, U.S. Patent No. 9,338,460, and U.S. Patent No. 9,912,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an image decoding method using a merge mode, the method comprising: constructing a merge candidate list by using available spatial merge candidates and an available temporal merge candidate; generating a prediction block based on motion information derived by using the merge candidate list; inversely quantizing a quantization block by using a the quantization parameter predictor is generated by using a left quantization parameter and an above quantization parameter if the left and the above quantization parameters are available, wherein, when only one of the left quantization parameter and the above quantization parameter is available, the quantization parameter is generated using the available quantization parameter and a previous quantization parameter, and wherein, when the left and above quantization parameters are not present, the previous quantization parameter is set as the quantization parameter predictor.
Sugio et al. (Hereafter, “Sugio”) [US 2012/0263235 A1] discloses a motion picture decoding method, wherein a merge flag is decoded, if the merge flag is equal to 1, merge block candidates are determined [See Sugio, Fig. 11, S51-53]. Then, the combined merge block is calculated and then the motion vector and reference picture index depending on the decoded merge block indexes, and generate inter prediction image [See Sugio, Fig. 11, S54-55]. However, Sugio fails to disclose the quantization parameter predictor is generated by using a left quantization parameter and an above quantization parameter if the left and the above quantization parameters are available, wherein, when only one of the left quantization parameter and the above quantization parameter is available, the quantization parameter is generated using the available quantization parameter and a previous quantization parameter, and wherein, when the left and above quantization parameters are not present, the previous quantization parameter is set as the quantization parameter predictor.
Goel [US 2010/0166070 A1] discloses decoding low-resolution frames from compressed high-resolution videos that were encoded using predictive coding techniques [See Goel, Abstract]. Goel discloses using an inverse zigzag scanning order to form a block of quantized transformed residuals [See Goel, 0044]. However, Goel fails to disclose the quantization parameter predictor is generated by using a left quantization parameter and an above quantization parameter if the left and the above quantization parameters are available, wherein, when only one of the left quantization parameter and the above quantization parameter is available, the quantization parameter is generated using the available quantization parameter and a previous quantization parameter, and wherein, when the left and above quantization parameters are not present, the previous quantization parameter is set as the quantization parameter predictor.
Zhou et al. (Hereafter, "Zhou") [US 2011/0274162 A1] discloses a video decoder, wherein the video decoder receives a coded largest coding unit, which includes a coded coding unit and a plurality of coded quantization parameters [See Zhou, Abstract]. The coded largest decoding unit is decoded based on the coded coding unit structure and the plurality of coded quantization parameters [See Zhou, Abstract]. If the video encoder computed a delta QP as QPcurr-f(QPs of spatially neighboring CUs), the entropy decoding component 900 computes a the quantization parameter predictor is generated by using a left quantization parameter and an above quantization parameter if the left and the above quantization parameters are available, wherein, when only one of the left quantization parameter and the above quantization parameter is available, the quantization parameter is generated using the available quantization parameter and a previous quantization parameter, and wherein, when the left and above quantization parameters are not present, the previous quantization parameter is set as the quantization parameter predictor.
Lu et al. (Hereafter, “Lu”) [US 2013/0077871 A1] discloses methods and apparatus for determining quantization parameter predictors from a plurality of neighboring quantization parameters [See Lu, Abstract]. A QP predictor is formed using multiple QPs of previously decoded coding units [See Lu, 0072]. The QP predictor is formed according to different rules known in the encoder and the decoder. However, Lu fails to disclose wherein, when only one of the left quantization parameter and the above quantization parameter is available, the quantization parameter is generated using the available quantization parameter and a previous quantization parameter, and wherein, when the left and above quantization parameters are not present, the previous quantization parameter is set as the quantization parameter predictor
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482